Citation Nr: 1741822	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss disability with otitis media, prior to November 28, 2012.

2. Entitlement to an increased rating for bilateral hearing loss disability with otitis media, rated as 50 percent disabling from November 28, 2012 to January 18, 2013.

3. Entitlement to an increased rating for bilateral hearing loss disability with otitis media, rated as 40 percent disabling from January 18, 2013 to October 8, 2014.

4. Entitlement to an increased rating for bilateral hearing loss disability with otitis media after October 8, 2014, currently rated 50 percent disabling.

5. Entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.

6. Entitlement to total disability rating based on individual unemployability due to service-connected disorders (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.  He died in June 2017, before the issues in this appeal could be resolved.  The appellant is his surviving spouse, who has properly substituted as the claimant in this case pursuant to 38 U.S.C.A. § 5121A (West 2014) and 38 C.F.R. § 3.1010 (2016).

This matter initially came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied the Veteran's claim for a compensable rating for bilateral hearing loss with otitis media.  In April 2013, the RO increased the assigned rating from 0 percent to 40 percent, effective January 18, 2013.  After subsequent decisions, issued by the Board in November 2013 and by the RO in December 2014, the Veteran had been assigned the ratings listed in the title page of this decision.  These claims remain on appeal because neither the Veteran nor the appellant expressed satisfaction with the amount of the increase.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).   
Although the Board's November 2013 decision increased the rating assigned to the Veteran's hearing loss disability to some extent, the Veteran appealed the denial of higher ratings to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, counsel for the Veteran and for VA filed a joint motion for remand (JMR), in which they agreed to vacate the Board's decision to the extent it denied higher ratings for hearing loss.  According to the motion, the Board erred in relying on an inadequate VA examination.

After the Court granted the JMR, this appeal returned to the Board, which attempted to repair the deficiencies in the examination report by remanding this appeal for further development in September 2014, April 2015, and January 2016.  

The Board's most recent January 2016 remand suggests that the Veteran's hearing loss symptoms affected his hearing in a manner not contemplated by the schedular rating criteria.  In addition to requesting a new opinion describing the functional effects of the Veteran's hearing loss, the Board's remand orders also directed the Agency of Original Jurisdiction (AOJ) to refer this appeal to the Director of the Compensation Service to consider whether the Veteran's should receive an increased rating for hearing loss on an extraschedular basis.  On remand, the AOJ referred the hearing loss issue to the Compensation Service for extraschedular consideration along with the issue of the Veteran's eligibility for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  When the issue of TDIU is raised by the record during the appeal of a claim for an increased rating, the issue of TDIU is considered part of the pending claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  For this reason, the issue of entitlement to TDIU on an extraschedular basis is part of this appeal.   


FINDINGS OF FACT

1. Prior to November 28, 2012, the Veteran's hearing acuity, at its worst, was level III in both ears.

2. During private audiological testing on November 28, 2012, the Veteran's hearing acuity was level VIII in both ears.

3. During VA audiological testing on January 18, 2013, the Veteran's hearing acuity was level VIII in the right ear and level VI in the left ear.

4. During VA audiological testing on October 8, 2014, the Veteran's hearing acuity was level IX in the right ear and level VIII in the left ear.

5. The preponderance of the evidence favors the conclusion that the effects of the Veteran's bilateral hearing loss disability are contemplated by the schedular rating criteria.

6. The preponderance of the evidence favors the conclusion that, during the relevant appeal period, the Veteran was not unemployable solely as a result of his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for an increased (compensable) disability rating for the Veteran's bilateral hearing loss have not been met prior to November 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2016).

2. The criteria for a disability rating in excess of 50 percent for the Veteran's bilateral hearing loss from November 28, 2012 to January 18, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100.

3. The criteria for a disability rating in excess of 40 percent for the Veteran's bilateral hearing loss from January 18, 2013 to October 8, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100.

4. The criteria for a disability rating in excess of 50 percent for the Veteran's bilateral hearing loss after October 8, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100.

5. Throughout the relevant appeal period, the criteria for an increased extraschedular rating for the Veteran's bilateral hearing loss disability have not been met.  38 C.F.R. § 3.321(b) (2016).

6. Throughout the relevant appeal period the criteria for an extraschedular TDIU rating have not been met.  38 C.F.R. § 4.16(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by February 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records and post-service records of medical treatment from VA medical centers.   In addition to arranging VA examinations to test the severity of the Veteran's service-connected bilateral hearing loss in March 2010,  January 2013 and October 2014, the RO also obtained a copy of the test results of an audiologist in private practice, dated November 2012.  

As the parties explained in their April 2014 JMR, the January 2013 VA audiology examination was inadequate because the examiner failed to comply with the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Martinak requires an examining VA audiologist to "fully describe the functional effects caused by a hearing disability in his or her final report."  Id. at 455.  The JMR suggested that the instructions to the examiner contributed to this error by requiring the examiner to limit his description to the Veteran's own words, which had the effect of discouraging the examiner from giving his own opinion.  The JMR also found that the Board erred in finding that hearing loss did not impact the Veteran's ability to work because he was retired, which violated the requirement that each disability be considered "from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2016).  

To remedy the problems identified by the JMR, the Board remanded the case for a new examination, which took place in October 2014.  As the Board explained in its subsequent remand, issued in April 2015, the October 2014 report failed to follow the Board's instructions to describe the functional effects of the Veteran's hearing loss disability for each period in which a different disability rating had been assigned.  The Board remanded the case for another medical opinion, which was obtained by the AOJ in August 2015.  Although the August 2015 was more detailed than earlier reports on the subject of the functional effects of the Veteran's hearing loss, that report also failed to provide separate descriptions for each period in which a different disability rating had been assigned.  Pursuant to its duty to enforce compliance with its prior remand orders, the Board remanded the case for yet another opinion in January 2016.  The post-remand opinion, dated April 2016, does provide separate descriptions of functional effects of hearing loss for each of the relevant periods.  The Board also instructed the RO to refer the Veteran's appeal to the Director of Compensation Service to consider the award of an extraschedular rating for hearing loss under 38 C.F.R. § 3.321(b).  The RO followed the Board's instructions by referring the issue to the Compensation Service, which issued a letter decision denying increased ratings for hearing loss on an extraschedular basis.  

In this case, the RO has now substantially complied with the Board's prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

II. Analysis

Hearing Loss Rating Issues

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, a staged rating is appropriate to reflect test results indicating hearing loss of varying severity at different times during the appeal period.  

The method for rating hearing loss disability depends in part on the results of the Maryland CNC speech recognition test, and in part on the results of the pure tone audiometric test at 1000, 2000, 3000 and 4000 Hertz.

At the time of the March 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT 
45
75
100
105
81
LEFT
45
75
100
95
79

Maryland CNC speech recognition test scores were 88 for the right ear and 84 for the left ear.  The examining audiologist noted that there was no dizziness.  

According to the results of audiological testing from a private audiologist, dated November 28, 2012, the Veteran's pure tone thresholds, in decibels, were as follows:

	



HERTZ




1000
2000
3000
4000
Average
RIGHT 
55
90
105
100
88
LEFT
60
80
100
100
85

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 70 percent in the left ear.  For this test, the Veteran's speech recognition ability was measured using the "C.I.D." standard, and not the Maryland CNC standard.  

During the January 18, 2013 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT 
50
75
95
100
80
LEFT
50
65
95
90
75

Maryland CNC speech recognition test scores were 58 for the right ear and 70 for the left ear.  

At the time of the October 8, 2014 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT 
50
80
105
105
85
LEFT
55
65
100
95
79

Maryland CNC speech recognition test scores were 46 for the right ear and 56 for the left ear.  
According to the October 2014 VA examiner, the Veteran's hearing loss did impact the ordinary conditions of his daily life, including his ability to work. The examiner indicated that the Veteran had difficulty hearing when there was noise, when he was part of groups of people, and when he was in restaurants.  He was retired.  

As the Board noted above, the RO obtained another opinion in August 2015.  Based on a review of the records, the audiologist wrote that the Veteran would have significant difficulty in a work environment in which auditory communication is critical.  The Veteran had indicated that it is difficult for him to hear over other noise or when he is part of a group of people.  According to the examiner, hearing aids are of some assistance in communicating and so are visual cues.  With moderate to profound hearing loss in the right ear and mild to profound hearing loss in the left ear, together with poor speech recognition, the examiner would expect the Veteran to have difficulty with auditory communication.

Of course, the August 2015 opinion did not separately describe the functional effects of hearing loss disability during each period in which a different rating was assigned.  The Board remanded the case for a new opinion, which was obtained in February 2016.  This opinion also failed to provide separate descriptions for the different time periods.  Fortunately, the RO recognized this problem and requested an addendum opinion, which was received in April 2016.  The author of this opinion was the same audiologist who had examined the Veteran in October 2014 and who provided the opinions dated August 2015 and February 2016.

According to the April 2016 medical opinion, during the period prior to November 28, 2012, the Veteran would have significant difficulty in a work environment in which auditory communication is critical.  The examiner noted moderate to profound hearing loss in July 2002.  From November 28, 2012 to January 18, 2013 and also for the period from January 18, 2013 to October 2014, the examiner also indicated that the Veteran would have difficulty in a work environment in which auditory communication is critical.  The examiner wrote that moderate to profound hearing loss was present in the right ear and mild to profound hearing loss was present in the left ear during both the January 2013 and October 2014 audiology examinations.  According to the examiner, after October 2014 it would remain difficult for the Veteran to work in an environment in which auditory communication is critical.  For the same period, the examiner wrote that hearing aids would help with communication, but given the degree of his hearing loss, the examiner would expect the examiner to rely on visual cues as well.  The examiner wrote that, for each of the periods described, the Veteran would have difficulty communicating via telephone and difficulty hearing co-workers, bosses and customers.  

38 C.F.R. § 4.85 describes the sequence of steps that a VA adjudicator must use to apply the rating criteria for hearing loss disability.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  After the average pure tone threshold is determined, Table VI of 38 C.F.R. § 4.85 is normally used to assign a Roman numeral hearing impairment designation based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral hearing impairment designation has been assigned to each ear, Table VII of § 4.85 is used to assign the disability rating for bilateral hearing loss by combining the Roman numeral hearing impairment designations for both ears.  Id.

Using Table VI, the Veteran's March 2010 test results yield numeric hearing impairment designations of level III in both ears. Combining these levels using table VII of § 4.85 results in a zero percent (noncompensable) disability rating.

Because the November 28, 2012 private audiogram did not include Maryland CNC test results, the Board cannot use the audiogram to rate hearing loss disability based on speech discrimination ability.  However, because the puretone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, the Veteran had an exceptional pattern of hearing loss under 38 C.F.R. § 4.86,  Therefore, the Board will apply Table VIA, which provides Roman numeral designations based on pure tone threshold average only.  Applying Table VIA to the results of the November 28, 2012 private audiogram yields numeric hearing impairment designations of VIII in both ears.  Combining these levels using Table VII of § 4.85 results in a 50 percent disability rating.  

Using Table VI, the Veteran's January 18, 2013 test results yield numeric hearing impairment designations of level VIII in the right ear and level VI in the left ear. Combining these levels using table VII of § 4.85 results in a 40 percent disability rating.

Using Table VI, the Veteran's October 8, 2014 test results yield numeric hearing impairment designations of level IX in the right ear and level VIII in the left ear. Combining these levels using table VII of § 4.85 results in 50 percent disability rating.

The Board has also reviewed the Veteran's VA audiology progress notes.  These notes describe appointments in which VA personnel assisted the Veteran to monitor the fit  and the effectiveness of his hearing aids.  

The audiological test results described above, together with the April 2016 opinion describing the functional effects of hearing loss disability, are adequate to decide the claim.  Because the April 2016 examiner obtained information from the Veteran concerning the functional effects of his hearing loss disability for each period in which a different rating was assigned, the examiner complied with the requirements of 38 C.F.R. § 4.1, 4.2 and 4.10.  See Martinak, 21 Vet. App. at 455.  Moreover, there is no evidence of suppuration or aural polyps during the relevant period.  Therefore, a separate rating under Diagnostic Code 6200 is not warranted.  See 38 C.F.R. § 4.7, 4.87, DC 6200.

In statements received before he died, the Veteran expressed his belief that the severity of his hearing loss disability warrants a higher rating.  Although the Veteran was competent to describe his observable symptoms of hearing loss, hearing loss ratings are determined by a mechanical application of the rating criteria described in 38 C.F.R. § 4.85.  The Veteran's statements do not demonstrate that he meets the auditory thresholds and speech discrimination percentages required for a compensable rating prior to November 28, 2012, a rating in excess of 50 percent from November 28, 2012 to January 18, 2013, a rating in excess of 40 percent between January 18, 2013 and October 8, 2014, or a rating in excess of 50 percent after October 8, 2014.  Further, in this case, the evidence does not show that the Veteran had the training, skills, or expertise with audiological testing needed to state that the higher criteria were met under the rating schedule.  

Increased Rating for Hearing Loss on an Extraschedular Basis

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

This case has already been referred to the Director of the Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).  In the Board's January 2016 remand, it determined that the Veteran's hearing loss symptoms affected him in a manner potentially not contemplated by the schedular rating criteria.  

The Board reached this conclusion based on the August 2015 examiner's opinion describing the functional effects of the Veteran's hearing loss.  This opinion suggests that the Veteran would have significant difficulty in a work environment in which auditory communication is critical and that the Veteran indicated to the examiner that he has difficulty hearing in noisy conditions and in groups of people.  According to the examiner, hearing aids and visual cues would help the Veteran.  However, the examiner expected further difficulty with auditory communication based on the Veteran's hearing loss.

On remand, the Compensation Service denied an increased rating for hearing loss on an extraschedular basis.  This decision acknowledged medical opinions suggesting "that the hearing loss would profoundly affect employment in situations that require good hearing.  The examination opinions do not state that the Veteran is unable to perform all types of employment due to his hearing loss."  The decision then noted that there was no evidence of frequent hospitalization for hearing loss and no evidence that hearing loss interfered with prior employment.  

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss "contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id. at 369.  

The Court suggested that an extraschedular rating for hearing loss disability might be appropriate if the claimant's hearing loss has functional effects not contemplated by the rating schedule, "such as dizziness, vertigo, ear pain, etc."  Id.  The record does not show that the Veteran had symptoms such as these during the appeal period.  

The functional impact of hearing loss described in the Veteran's written statements and in the VA audiological opinions - i.e., difficulty hearing around noise or in groups of people - are contemplated by the rating criteria.  Id.  The record indicates symptoms consisting of reduced hearing acuity and clarity, which is what is contemplated by the rating previously assigned.  See Martinak, 21 Vet. App. 447.  For these reasons, the Board finds that an increased rating for hearing loss on an extraschedualar basis is not warranted.  

The Board's prior referral for extraschedular consideration was based on the Veteran's difficulty hearing in noisy conditions and in groups, which is clearly inconsistent with the Court's holding in Doucette.  Thus, an increased rating for hearing loss on an extraschedular basis is not justified by the circumstances of this case.

Extraschedular TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to
secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  In such an instance, if there is only one
service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40
percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

If the percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, an extraschedular rating is considered where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The issue of TDIU has not previously been identified as an issue in this appeal.  After the Board's most recent remand, however, the Appeals Management Center and the Director of the Compensation Service each addressed the issue of TDIU on an extraschedular basis as part of the extraschedular referral requested in the Board's January 2016 remand.  Since hearing loss was the Veteran's only service-connected disability, the schedular criteria for a TDIU rating were not met.  Nevertheless, the issue of TDIU on an extraschedular basis is considered part of this increased rating claim, since it was raised by the record during the pendency of that appeal.  See Rice, 22 Vet. App. at 454. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the March 2010 VA audiology examination report, the Veteran's employment history included work driving a delivery truck, working in a tire shop, and working in a beef processing plant.  VA treatment records which are considerably older than the pending increased rating claim indicate that the Veteran was working as a delivery driver in 2002.  

There is no evidence that the Veteran performed paid work during the relevant period.  But there is no evidence suggesting that his service-connected hearing loss affected or motivated the Veteran's decision to retire.  Indeed, the fact that the severity of his hearing loss met only the criteria for a zero percent rating at least two years after the Veteran's retirement suggests that hearing loss did not, in fact, interfere with his previous employment.  

The VA audiological opinions suggest that it would be difficult for the Veteran to perform employment "in which auditory communication was critical."  But there is no competent evidence that the severity of his hearing loss prevented him from performing any form of substantially gainful employment.  The opinions also note that hearing aids and visual cues could help the Veteran in communicating with others.  The February 2016 opinion suggests that the Veteran would have difficulty "in meetings, noisy environments, communicating with coworkers and bosses, customers and on the telephone."  There is, however, no evidence suggesting that regular verbal communication during meetings, in noisy environment, or to customers on the telephone was ever a significant part of the Veteran's work duties.

The appellant has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for benefits.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that the Veteran is entitled to a TDIU rating on an extraschedular basis, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss disability with otitis media, rated as noncompensably disabling prior to November 28, 2012, is denied.

Entitlement to an increased rating for bilateral hearing loss disability with otitis media, rated as 50 percent disabling from November 28, 2012 to January 18, 2013, is denied.

Entitlement to an increased rating for bilateral hearing loss disability with otitis media, rated as 40 percent disabling, from January 18, 2013 to October 8, 2014, is denied.

Entitlement to an increased rating for bilateral hearing loss disability with otitis media after October 8, 2014, rated 50 percent disabling, is denied.

Entitlement to an increased rating for bilateral hearing loss on an extraschedular basis is denied.

Entitlement to total disability rating based on individual unemployability due to service-connected disorders (TDIU) on an extraschedular basis is denied.  





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


